DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Status of Claims 

1.	In the preliminary amendments filed May 28, 2019, claims 1-10 have been amended.  Now, claims 1-10 are pending.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on August 14, 2019 and September 3, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-10 are directed to identifying a subgroup of patients suffering from diffuse cutaneous systemic sclerosis (dcSSc).  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations; personal behaviors).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
5.	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-10 are directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (a process) and will be further analyzed under step 2 of the Alice/Mayo framework.
6.            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
7.	Regarding representative independent claim 1, the claim sets forth a system comprising:
	a. measuring at least one marker selected from the group consisting of the presence or absence of anti-RNA polymerase III autoantibodies, hsCRP at baseline, and FVC% predicted at baseline and
	b. allocating those patients to the above mentioned subgroup that show one or more of the presence of anti-RNA polymerase III autoantibodies, hsCRP at baseline of >3 mg/L, and FVC% predicted at baseline of 50-75.

The above-recited limitations set forth an arrangement where data is received with regard to measuring at least one marker and allocating those patients to a subgroup.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent and dependent claims do not recite additional limitations.  The 
claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, receiving data, i.e. measuring a marker and allocating those patients to a subgroup equates to receiving information. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts the claims do not provide an inventive concept, and the claim is ineligible for patent.
  	The dependent claims 2-10, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The following features of the claims would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection (abstract idea):
a. measuring at least one marker selected from the group consisting of the presence or absence of anti-RNA polymerase III autoantibodies, hsCRP at baseline, and FVC% predicted at baseline and
	b. allocating those patients to the above mentioned subgroup that show one or more of the presence of anti-RNA polymerase III autoantibodies, hsCRP at baseline of >3 mg/L, and FVC% predicted at baseline of 50-75.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Algorithmic testing in laboratory medicine (US 7209835 B1) teaches pipelining a disease specific diagnostic algorithm on an n-bit data word stored in a memory whereby the n-bit data word is divided into clinical tests describing ranges of normal values. Then, each of the clinical tests of the n-bit data word is read out from memory. Upon receiving a first of the results of the clinical tests, the result is compared with the normal value and the detection algorithm is computed based on the first result. This results in continuation with the next test if positive or terminate if negative. The above-steps are repeated recursively until all of the required test in the diagnostic algorithm are computed to provide the complete diagnosis of a disease.
B.	Methods For Assessing Modified LDL Immune Complexes in Subjects Having or at Risk of Coronary Artery Disease (US 20110124119 A1) teaches the analysis of modified LDL in the context of immune complexes. In particular, ox-LDL and AGE-LDL are shown to predict the development of coronary artery disease and other micro- and macrovascular disorders, particularly in the context of diabetes.
C.	ANTI-PAD2 ANTIBODY FOR TREATING AND EVALUATING AUTOIMMUNE AND INFLAMMATORY DISEASES (US 20180284118 A1) teaches measuring anti-PAD2 antibodies in a subject with an inflammatory or autoimmune disease, and to determine if the subject has a better prognosis for developing a more severe form of inflammation based on anti-PAD2 antibody levels. Methods for the therapeutic use of anti-PAD2 antibodies are also described.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624